  Case: 1:20-cv-00270-SJD-KLL Doc #: 5 Filed: 04/20/20 Page: 1 of 2 PAGEID #: 35




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


THE ANIMAL HOSPITAL ON MT.                          :   Civil Action No. 1:20-cv-00270
LOOKOUT SQUARE, INC.                                :
                                                    :   Judge Susan J. Dlott
              Plaintiff,                            :
                                                    :
       v.                                           :
                                                    :   PLAINTIFF THE ANIMAL
MASTERS PHARMACEUTICAL, INC, et al.                 :   HOSPITAL ON MT. LOOKOUT
                                                    :   SQUARE, INC.’S NOTICE OF
              Defendants.                           :   VOLUNTARY DISMISSAL
                                                    :

       Pursuant to Rule 41(1)(a)(i) of the Federal Rules of Civil Procedure, Plaintiff The Animal

Hospital on Mt. Lookout Square, Inc. hereby gives notice that the above-captioned action is

voluntarily dismissed.


                                            Respectfully submitted,

                                            /s/ Matthew E. Stubbs
                                            George D. Jonson
                                            Matthew E. Stubbs
                                            Geri Hernandez
                                            MONTGOMERY JONSON
                                            600 Vine Street, Suite 2650
                                            Cincinnati, OH 45202
                                            (513) 768-5227
                                            (513) 768-9227 (fax)
                                            Email: gjonson@mojolaw.com
                                                    mstubbs@mojolaw.com
                                                    ghernandez@mojolaw.com

                                            Counsel for The Animal Hospital on Mt. Lookout
                                            Square, Inc.
  Case: 1:20-cv-00270-SJD-KLL Doc #: 5 Filed: 04/20/20 Page: 2 of 2 PAGEID #: 36




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 20, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system.


                                              /s/ Matthew E. Stubbs
                                              Matthew E. Stubbs
